United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, JAMAICA TELESERVICE
CENTER, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0196
Issued: June 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 4, 2019 appellant filed a timely appeal from an October 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 23, 2019, as she no longer had residuals or
disability causally related to her accepted employment condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 13, 1994 appellant, then a 49-year-old teleservice representative, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome due to factors of her federal employment including performing repetitive work duties
seven hours per day. She noted that she first became aware of her condition in November 1993
and of its relationship to her federal employment on November 13, 1994. On the reverse side of
the claim form, the employing establishment indicated that appellant stopped work on
January 12, 1994.
On July 12, 1994 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome
and paid her wage-loss compensation benefits on the daily rolls, commencing that date and on the
periodic rolls commencing August 7, 1996.
Following further development of the claim, OWCP subsequently received an August 11,
2018 medical report by Dr. Jay S. Aaron, an attending Board-certified internist. Dr. Aaron noted
that appellant had chronic low back pain secondary to degenerative joint disease. He also noted
that she ambulated poorly with a cane. Dr. Aaron included his August 8, 2018 report noting that
diagnostic testing confirmed the presence of bilateral carpal tunnel syndrome. He concluded that
appellant was unable to return to work.
On May 1, 2019 OWCP referred appellant to Dr. Leon Sultan, a Board-certified orthopedic
surgeon, for a second opinion evaluation, to determine whether she continued to have residuals or
disability related to her accepted employment injury.
In a June 24, 2019 report, Dr. Sultan noted that he had reviewed appellant’s medical
records and a statement of accepted facts. He noted her current complaints of being unable to
move her fingers, experiencing numbness in both hands and feet, feeling pain traveling up her
arms, and dropping objects. Dr. Sultan reported that his objective examination of both hands and
wrists revealed no abnormal orthopedic or neurological ﬁndings. He noted that appellant’s
subjective complaints did not correspond with his objective examination ﬁndings. Dr. Sultan
reviewed May 11, 2011 electrodiagnostic test results, which revealed bilateral carpal tunnel
syndrome; however, he indicated that this condition was not reflected on his examination. He
noted appellant’s prior diagnosis of bilateral carpal tunnel syndrome and maintained that his
examination did not confirm residual right or left carpal tunnel syndrome. Dr. Sultan advised that
her bilateral wrist condition was now in remission. He noted that bilateral Tinel’s and Phalen’s
testing failed to confirm any underlying neurological signs of carpal tunnel syndrome. Dr. Sultan
indicated that appellant’s work injury or employment factors temporarily precipitated her
condition which was now in remission. He concluded that, based on clinical presentation, she was
currently able to return to her date-of-injury job as a contact representative at the employing
establishment. Dr. Sultan explained that his opinion was based on the unremarkable bilateral hand
2

S.P., Docket No. 98-1322 (issued September 14, 2000).

2

and wrist examination ﬁndings. He further concluded that no further medical treatment was
indicated. In an accompanying work capacity evaluation (Form OWCP-5c), Dr. Sultan found that
appellant could work full time without restrictions.
By notice dated July 25, 2019, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits based on Dr. Sultan’s opinion that the accepted
condition had ceased without residuals. It afforded her 30 days to submit additional evidence or
argument challenging the proposed action.
OWCP subsequently received a July 24, 2019 attending physician’s report (Form CA-20)
by Dr. Aaron, who noted a November 1, 1993 date of injury and diagnosed C4-5 herniated discs;
bilateral carpal tunnel syndrome; degenerative joint disease of the spine; 1991 left knee tear; 2001
fibromyalgia; back, neck, and knee pain; and a leg fracture due to an October 2008 motor vehicle
accident. Dr. Aaron indicated that appellant had not been advised to return to work.
OWCP also received an August 16, 2019 report by Dr. Michael Nissenbaum, a Boardcertified neurologist, who indicated that he had performed an electromyogram and nerve
conduction velocity (EMG/NCV) testing of appellant’s bilateral wrists, which was consistent with
a bilateral advanced sensorimotor carpal tunnel syndrome, right worse than left, and right ulnar
sensory neuropathy.
In a letter dated September 4, 2019, OWCP requested that Dr. Sultan review
Dr. Nissenbaum’s August 16, 2019 EMG/NCV study and provide a well-rationalized opinion as
to whether appellant had any employment-related residuals or disability.
In an addendum report dated September 9, 2019, Dr. Sultan responded to OWCP’s
September 4, 2019 letter. He noted that Dr. Nissenbaum’s August 16, 2019 EMG/NCV study,
which revealed clinical signs of bilateral carpal tunnel syndrome, was not confirmed by his
June 24, 2019 examination. Dr. Sultan reiterated his prior opinion that appellant’s work-related
condition had clinically resolved and she could return to her date-of-injury position with no
restrictions, and that no further medical treatment was indicated.
OWCP, in a September 17, 2019 letter, requested that Dr. Sultan provide an additional
report which provided medical rationale explaining why the EMG/NCV study results were not
causally related to the accepted employment injury and a rationalized opinion as to whether
appellant’s accepted condition had resolved in light of these objective findings.
In a second addendum report dated September 25, 2019, Dr. Sultan noted that when he
examined appellant on June 24, 2019 she claimed that at times she experienced numbness in both
hands. He indicated that this was 26 years after she stopped performing work activities on
November 1, 1993. Dr. Sultan noted that appellant made no speciﬁc claim of numbness involving
the right or left first, second, third, and one-half of the fourth digits, but claimed that at times both
hands felt numb. He again indicated that his June 24, 2019 examination conﬁrmed intact sensation
of both hands without intrinsic muscle atrophy and noted that provocative testing in both hands
revealed negative Tinel’s and Phalen’s bilaterally. Dr. Sultan advised that, despite positive
electrodiagnostic readings, he was unable to confirm “triple correlation” in regard to the
underlying bilateral carpal tunnel syndrome. He noted that “triple correlation” would indicate

3

positive electrical testing, positive symptoms, and positive examination ﬁndings. Dr. Sultan
further noted that positive electrical ﬁndings may be present through the electrical test, but not
depicted on clinical examination or on speciﬁc symptoms or claims. He maintained that these
electrical test findings were not reﬂected in his examination or in a speciﬁc claim of carpal tunnel
syndrome. Dr. Sultan explained that if appellant continued to have carpal tunnel syndrome for the
past 26 years, one would expect to ﬁnd positive examination ﬁndings, notably intrinsic muscle
atrophy, impaired sensation, and positive provocative testing. He again opined that she no longer
suffered from carpal tunnel syndrome and that the electrical tests were not reflected in her clinical
examination.
OWCP, by decision dated October 22, 2019, terminated appellant’s wage-loss
compensation and medical benefits, effective October 23, 2019, finding that Dr. Sultan’s opinion
was entitled to the weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.3 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective October 23, 2019.
The evidence of record establishes that, as of October 23, 2019, the date OWCP terminated
appellant’s wage-loss compensation and medical benefits, there was disagreement between
Dr. Sultan, OWCP’s second opinion physician, and Dr. Aaron, appellant’s treating physician, as
to whether appellant had residuals and disability from her accepted employment injury and the
3

D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4
See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
5

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

J.W., Docket No. 19-1014 (issued October 24, 2019); L.W., Docket No. 18-1372 (issued February 27, 2019).

7

L.S., Docket No. 19-0959 (issued September 24, 2019); R.P., Docket No. 18-0900 (issued February 5, 2019).

4

accepted condition of bilateral carpal tunnel syndrome. Further, the report of Dr. Sultan fails to
give appropriate consideration to the diagnostic testing studies completed by Dr. Nissenbaum
which demonstrated continuing bilateral advanced sensorimotor carpal tunnel syndrome, right
worse than left, and right ulnar sensory neuropathy.
Dr. Aaron has consistently opined that appellant continues to exhibit findings of bilateral
carpal tunnel syndrome and that she is unable to return to any employment position. He referred
her to Dr. Nissenbaum for diagnostic testing. In his August 16, 2019 report, Dr. Nissenbaum
indicated that he had performed EMG/NCV testing of appellant’s bilateral wrists, which was
consistent with a bilateral advanced sensorimotor carpal tunnel syndrome, right worse than left,
and right ulnar sensory neuropathy. Dr. Aaron cited to the findings of Dr. Nissenbaum in opining
that appellant was unable to return to work.
OWCP relied upon the second opinion findings of Dr. Sultan in finding that appellant had
no continuing residuals or disability in terminating her wage-loss compensation and medical
benefits. Dr. Sultan noted that his June 24, 2019 examination conﬁrmed intact sensation of both
of her hands without intrinsic muscle atrophy and noted that provocative testing in both hands
revealed negative Tinel’s and Phalen’s bilaterally.
He advised that, despite positive
electrodiagnostic readings, he was unable to confirm “triple correlation” in regard to the
underlying bilateral carpal tunnel syndrome. Dr. Sultan noted that “triple correlation” would
indicate positive electrical testing, positive symptoms, and positive examination ﬁndings. He
acknowledged Dr. Nissenbaum’s testing, but indicated that positive electrical ﬁndings may be
present through the electrical test, but not depicted on clinical examination or on speciﬁc symptoms
or claims. Dr. Sultan maintained that these electrical test findings were “not reﬂected” in his
examination. He explained that if appellant continued to have carpal tunnel syndrome for the past
26 years, one would expect to ﬁnd positive examination ﬁndings, notably intrinsic muscle atrophy,
impaired sensation, and positive provocative testing. Dr. Sultan concluded, therefore, that she no
longer suffered from carpal tunnel syndrome and that the electrical tests were not reflected in her
clinical examination. The Board finds that his report is insufficient for OWCP to meet its burden
of proof to establish that appellant has no residuals of disability due to her accepted condition.
First, Dr. Sultan’s opinion is contradicted by the physical findings of Dr. Aaron and
Dr. Nissenbaum and by the opinion of Dr. Aaron who finds her unable to return to any
employment.8 Second, Dr. Sultan’s opinion is based upon his requirement of a “triple correlation”
standard which is not reflective of appellant’s current physical examination findings and diagnostic
testing results, but is instead a requirement of general application and are not determinative as they
are not based directly upon her current presentation.9 The Board therefore finds that OWCP
improperly relied upon the opinion of him as the basis for terminating her continuing compensation
benefits.

8
5 U.S.C. § 8123(a). See also R.C., Docket No. 18-0463 (issued February 7, 2020); G.B., Docket No. 16-0996
(issued September 14, 2016) (where the Board held that OWCP improperly terminated the claimant’s wage-loss
compensation and medical benefits as there was an unresolved conflict of medical opinion between her treating
physician and a second opinion specialist).
9
L.C., Docket No. 17-1811 (issued March 23, 2018); N.B., Docket No. 14-1702 (issued December 29, 2014); S.A.,
Docket No. 13-1551 (issued December 17, 2013); Gloria J. McPherson, 51 ECAB 441 (2000).

5

Thus, the Board finds that OWCP has not met its burden of proof to terminate appellant
wage-loss compensation and medical benefits, effective October 23, 2019.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective October 23, 2019.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

